 



EXHIBIT 10.67

PAC-WEST TELECOMM, INC.

2000 EMPLOYEE STOCK PURCHASE PLAN

(Amended and Restated on June 16, 2004)

          The following constitute the provisions of the 2000 Employee Stock
Purchase Plan of Pac-West Telecomm, Inc.

          1. Purpose. The purpose of the Plan is to provide employees of the
Company and its Designated Parents or Subsidiaries with an opportunity to
purchase Common Stock of the Company through accumulated payroll deductions. It
is the intention of the Company to have the Plan qualify as an “Employee Stock
Purchase Plan” under Section 423 of the Code. The provisions of the Plan,
accordingly, shall be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code.

          2. Definitions. As used herein, the following definitions shall apply:

          (a) “Administrator” means either the Board or a committee of the Board
that is responsible for the administration of the Plan as is designated from
time to time by resolution of the Board.

          (b) “Applicable Laws” means the legal requirements relating to the
administration of employee stock purchase plans, if any, under applicable
provisions of federal securities laws, state corporate and securities laws, the
Code, the rules of any applicable stock exchange or national market system, and
the rules of any foreign jurisdiction applicable to participation in the Plan by
residents therein.

          (c) “Board” means the Board of Directors of the Company.

          (d) “Change in Control” means a change in ownership or control of the
Company effected through the direct or indirect acquisition by any person or
related group of persons (other than an acquisition from or by the Company or by
a Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities.

          (e) “Code” means the Internal Revenue Code of 1986, as amended.

          (f) “Common Stock” means the common stock of the Company.

          (g) “Company” means Pac-West Telecomm, Inc., a California corporation.

          (h) “Compensation” means an Employee’s base salary, overtime,
commissions and bonuses from the Company or one or more Designated Parents or
Subsidiaries, including such amounts of base salary as are deferred by the
Employee (i) under a qualified cash

1



--------------------------------------------------------------------------------



 



or deferred arrangement described in Section 401(k) of the Code, or (ii) to a
plan qualified under Section 125 of the Code. Compensation does not include
reimbursements or other expense allowances, fringe benefits (cash or noncash),
moving expenses, deferred compensation, contributions (other than contributions
described in the first sentence) made on the Employee’s behalf by the Company or
one or more Designated Parents or Subsidiaries under any employee benefit or
welfare plan now or hereafter established, and any other payments not
specifically referenced in the first sentence.

          (i) “Corporate Transaction” means any of the following transactions:

     (1) a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;

     (2) the sale, transfer or other disposition of all or substantially all of
the assets of the Company (including the capital stock of the Company’s
subsidiary corporations) in connection with complete liquidation or dissolution
of the Company;

     (3) any reverse merger in which the Company is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from those who held such securities immediately prior to
such merger; or

     (4) acquisition by any person or related group of persons (other than the
Company or by a Company-sponsored employee benefit plan) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding securities (whether or not in a transaction also
constituting a Change in Control), but excluding any such transaction that the
Administrator determines shall not be a Corporate Transaction

          (j) “Designated Parents or Subsidiaries” means the Parents or
Subsidiaries which have been designated by the Administrator from time to time
as eligible to participate in the Plan.

          (k) “Effective Date” means the date the Administrator deems
appropriate to commence the first Offer Period. However, should any Designated
Parent or Subsidiary become a participating company in the Plan after such date,
then such entity shall designate a separate Effective Date with respect to its
employee-participants.

          (l) “Employee” means any individual, including an officer or director,
who is an employee of the Company or a Designated Parent or Subsidiary for
purposes of Section 423 of the Code. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the individual’s

2



--------------------------------------------------------------------------------



 



employer. Where the period of leave exceeds ninety (90) days and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated on the
ninety-first (91st) day of such leave, for purposes of determining eligibility
to participate in the Plan.

          (m) “Enrollment Date” means the first day of each Offer Period.

          (n) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

          (o) “Exercise Date” means the last day of each Purchase Period.

          (p) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

     (1) Where there exists a public market for the Common Stock, the Fair
Market Value shall be (A) the closing price for a share of Common Stock for the
last market trading day prior to the time of the determination (or, if no
closing price was reported on that date, on the last trading date on which a
closing price was reported) on the stock exchange determined by the
Administrator to be the primary market for the Common Stock or the Nasdaq
National Market, whichever is applicable or (B) if the Common Stock is not
traded on any such exchange or national market system, the average of the
closing bid and asked prices of a share of Common Stock on the Nasdaq Small Cap
Market for the day prior to the time of the determination (or, if no such prices
were reported on that date, on the last date on which such prices were
reported), in each case, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable; or

     (2) In the absence of an established market of the type described in (1),
above, for the Common Stock, the Fair Market Value thereof shall be determined
by the Administrator in good faith.

          (q) “Offer Period” means an Offer Period established pursuant to
Section 4 hereof.

          (r) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

          (s) “Participant” means an Employee of the Company or Designated
Parent or Subsidiary who is actively participating in the Plan.

          (t) “Plan” means this Employee Stock Purchase Plan.

          (u) “Purchase Period” means a period specified as such pursuant to
Section 4(b) hereof.

3



--------------------------------------------------------------------------------



 



          (v) “Purchase Price” shall mean an amount equal to 85% of the Fair
Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower.

          (w) “Reserves” means the sum of the number of shares of Common Stock
covered by each option under the Plan which have not yet been exercised and the
number of shares of Common Stock which have been authorized for issuance under
the Plan but not yet placed under option.

          (x) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

          3. Eligibility.

          (a) General. Any individual who is an Employee on a given Enrollment
Date shall be eligible to participate in the Plan for the Offer Period
commencing with such Enrollment Date.

          (b) Limitations on Grant and Accrual. Any provisions of the Plan to
the contrary notwithstanding, no Employee shall be granted an option under the
Plan (i) if, immediately after the grant, such Employee (taking into account
stock owned by any other person whose stock would be attributed to such Employee
pursuant to Section 424(d) of the Code) would own stock and/or hold outstanding
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or of any
Parent or Subsidiary, or (ii) which permits the Employee’s rights to purchase
stock under all employee stock purchase plans of the Company and its Parents or
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) worth of stock (determined at the Fair Market Value of the shares at
the time such option is granted) for each calendar year in which such option is
outstanding at any time. The determination of the accrual of the right to
purchase stock shall be made in accordance with Section 423(b)(8) of the Code
and the regulations thereunder.

          (c) Other Limits on Eligibility. Notwithstanding Subsection (a),
above, the following Employees shall not be eligible to participate in the Plan
for any relevant Offer Period: (i) Employees whose customary employment is 20
hours or less per week; (ii) Employees whose customary employment is for not
more than 5 months in any calendar year; (iii) Employees who have been employed
for fewer than 30 days; and (iv) Employees who are subject to rules or laws of a
foreign jurisdiction that prohibit or make impractical the participation of such
Employees in the Plan.

          4. Offer Periods.

          (a) The Plan shall be implemented through overlapping or consecutive
Offer Periods until such time as (i) the maximum number of shares of Common
Stock available for issuance under the Plan shall have been purchased or
(ii) the Plan shall have been sooner terminated in accordance with Section 19
hereof. The maximum duration of an Offer Period

4



--------------------------------------------------------------------------------



 



shall be six (6) months. Initially, the Plan shall be implemented through
consecutive Offer Periods of six (6) months’ duration commencing each January 1
and July 1 following the Effective Date (except that the initial Offer Period
shall commence on the Effective Date and shall end on the date determined by the
Administrator at the commencement of the initial Offer Period).

          (b) A Participant shall be granted a separate option for each Offer
Period in which he or she participates. The option shall be granted on the
Enrollment Date and shall be automatically exercised on the last day of the
Offer Period. However, with respect to any Offer Period, the Administrator may
specify shorter Purchase Periods within an Offer Period, such that the option
granted on the Enrollment Date shall be automatically exercised in successive
installments on the last day of each Purchase Period ending within the Offer
Period.

          (c) Except as specifically provided herein, the acquisition of Common
Stock through participation in the Plan for any Offer Period shall neither limit
nor require the acquisition of Common Stock by a Participant in any subsequent
Offer Period.

          5. Participation.

          (a) An eligible Employee may become a Participant in the Plan by
completing a subscription agreement authorizing payroll deductions in the form
of Exhibit A (or in such other form or procedure the Administrator determines
for evidencing elections to participate) to this Plan and filing it with the
designated payroll office of the Company at least ten (10) business days prior
to the Enrollment Date for the Offer Period in which such participation will
commence, unless a later time for filing the subscription agreement is set by
the Administrator for all eligible Employees with respect to a given Offer
Period.

          (b) Payroll deductions for a Participant shall commence with the first
partial or full payroll period beginning on the Enrollment Date and shall end on
the last complete payroll period during the Offer Period, unless sooner
terminated by the Participant as provided in Section 10.

          6. Payroll Deductions.

          (a) At the time a Participant files a subscription agreement, the
Participant shall elect to have payroll deductions made during the Offer Period
in amounts between one percent (1%) and not exceeding ten percent (10%) of the
Compensation which the Participant receives during the Offer Period.

          (b) All payroll deductions made for a Participant shall be credited to
the Participant’s account under the Plan and will be withheld in whole
percentages only. A Participant may not make any additional payments into such
account.

          (c) A Participant may discontinue participation in the Plan as
provided in Section 10, or may increase or decrease the rate of payroll
deductions during the Offer Period by completing and filing with the Company a
change of status notice in the form of Exhibit B to this Plan authorizing an
increase or decrease in the payroll deduction rate. Any increase or decrease

5



--------------------------------------------------------------------------------



 



in the rate of a Participant’s payroll deductions shall be effective with the
first full payroll period commencing ten (10) business days after the Company’s
receipt of the change of status notice unless the Company elects to process a
given change in participation more quickly. A Participant’s subscription
agreement (as modified by any change of status notice) shall remain in effect
for successive Offer Periods unless terminated as provided in Section 10. The
Administrator shall be authorized to limit the number of payroll deduction rate
changes during any Offer Period.

          (d) Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 3(b) herein, a Participant’s
payroll deductions shall be decreased to 0%. Payroll deductions shall recommence
at the rate provided in such Participant’s subscription agreement, as amended,
at the time when permitted under Section 423(b)(8) of the Code and Section 3(b)
herein, unless such participation is sooner terminated by the Participant as
provided in Section 10.

          7. Grant of Option. On the Enrollment Date, each Participant shall be
granted an option to purchase (at the applicable Purchase Price) one thousand
(1,000) shares of the Common Stock, subject to adjustment as provided in
Section 18 hereof; provided that such option shall be subject to the limitations
set forth in Sections 3(b), 6 and 12 hereof. Exercise of the option shall occur
as provided in Section 8, unless the Participant has withdrawn pursuant to
Section 10, and the option, to the extent not exercised, shall expire on the
last day of the Offer Period.

          8. Exercise of Option. Unless a Participant withdraws from the Plan as
provided in Section 10, below, the Participant’s option for the purchase of
shares will be exercised automatically on each Exercise Date, by applying the
accumulated payroll deductions in the Participant’s account to purchase the
number of full shares subject to the option by dividing such Participant’s
payroll deductions accumulated prior to such Exercise Date and retained in the
Participant’s account as of the Exercise Date by the applicable Purchase Price.
No fractional shares will be purchased; any payroll deductions accumulated in a
Participant’s account which are not sufficient to purchase a full share shall be
carried over to the next Offer Period or returned to the Participant, if the
Participant withdraws from the Plan. Notwithstanding the foregoing, any amount
remaining in a Participant’s account following the purchase of shares on the
Exercise Date due to the application of Section 423(b)(8) of the Code or
Section 7, above, shall be returned to the Participant and shall not be carried
over to the next Offer Period. During a Participant’s lifetime, a Participant’s
option to purchase shares hereunder is exercisable only by the Participant.

          9. Delivery. Upon receipt of a request from a Participant after each
Exercise Date on which a purchase of shares occurs, the Company shall arrange
the delivery to such Participant, as promptly as practicable, of a certificate
representing the shares purchased upon exercise of the Participant’s option.

6



--------------------------------------------------------------------------------



 



          10. Withdrawal; Termination of Employment.

          (a) A Participant may either (i) withdraw all but not less than all
the payroll deductions credited to the Participant’s account and not yet used to
exercise the Participant’s option under the Plan or (ii) terminate future
payroll deductions, but allow accumulated payroll deductions to be used to
exercise the Participant’s option under the Plan at any time by giving written
notice to the Company in the form of Exhibit B to this Plan. If the Participant
elects withdrawal alternative (i) described above, all of the Participant’s
payroll deductions credited to the Participant’s account will be paid to such
Participant as promptly as practicable after receipt of notice of withdrawal,
such Participant’s option for the Offer Period will be automatically terminated,
and no further payroll deductions for the purchase of shares will be made during
the Offer Period. If the Participant elects withdrawal alternative
(ii) described above, no further payroll deductions for the purchase of shares
will be made during the Offer Period, all of the Participant’s payroll
deductions credited to the Participant’s account will be applied to the exercise
of the Participant’s option on the next Exercise Date, and after such Exercise
Date, such Participant’s option for the Offer Period will be automatically
terminated. If a Participant withdraws from an Offer Period, payroll deductions
will not resume at the beginning of the succeeding Offer Period unless the
Participant delivers to the Company a new subscription agreement.

          (b) Upon termination of a Participant’s employment relationship (as
described in Section 2(k)) at a time more than three (3) months from the next
scheduled Exercise Date, the payroll deductions credited to such Participant’s
account during the Offer Period but not yet used to exercise the option will be
returned to such Participant or, in the case of his/her death, to the person or
persons entitled thereto under Section 14, and such Participant’s option will be
automatically terminated. Upon termination of a Participant’s employment
relationship (as described in Section 2(k)) within three (3) months of the next
scheduled Exercise Date, the payroll deductions credited to such Participant’s
account during the Offer Period but not yet used to exercise the option will be
applied to the purchase of Common Stock on the next Exercise Date, unless the
Participant (or in the case of the Participant’s death, the person or persons
entitled to the Participant’s account balance under Section 14) withdraws from
the Plan by submitting a change of status notice in accordance with subsection
(a) of this Section 10. In such a case, no further payroll deductions will be
credited to the Participant’s account following the Participant’s termination of
employment and the Participant’s option under the Plan will be automatically
terminated after the purchase of Common Stock on the next scheduled Exercise
Date.

          11. Interest. No interest shall accrue on the payroll deductions
credited to a Participant’s account under the Plan.

          12. Stock.

          (a) The maximum number of shares of Common Stock which shall be made
available for sale under the Plan shall be 1,000,000 shares, subject to
adjustment upon changes in capitalization of the Company as provided in
Section 18. If the Administrator determines that on a given Exercise Date the
number of shares with respect to which options are to be exercised may

7



--------------------------------------------------------------------------------



 



exceed (x) the number of shares then available for sale under the Plan or
(y) the number of shares available for sale under the Plan on the Enrollment
Date(s) of one or more of the Offer Periods in which such Exercise Date is to
occur, the Administrator may make a pro rata allocation of the shares remaining
available for purchase on such Enrollment Dates or Exercise Date, as applicable,
in as uniform a manner as shall be practicable and as it shall determine to be
equitable, and shall either continue all Offer Periods then in effect or
terminate any one or more Offer Periods then in effect pursuant to Section 19,
below.

          (b) A Participant will have no interest or voting right in shares
covered by the Participant’s option until such shares are actually purchased on
the Participant’s behalf in accordance with the applicable provisions of the
Plan. No adjustment shall be made for dividends, distributions or other rights
for which the record date is prior to the date of such purchase.

          (c) Shares to be delivered to a Participant under the Plan will be
registered in the name of the Participant or in the name of the Participant and
his or her spouse.

          13. Administration. The Plan shall be administered by the
Administrator which shall have full and exclusive discretionary authority to
construe, interpret and apply the terms of the Plan, to determine eligibility
and to adjudicate all disputed claims filed under the Plan. Every finding,
decision and determination made by the Administrator shall, to the full extent
permitted by Applicable Law, be final and binding upon all persons.

          14. Designation of Beneficiary.

          (a) Each Participant will file a written designation of a beneficiary
who is to receive any shares and cash, if any, from the Participant’s account
under the Plan in the event of such Participant’s death. If a Participant is
married and the designated beneficiary is not the spouse, spousal consent shall
be required for such designation to be effective.

          (b) Such designation of beneficiary may be changed by the Participant
(and the Participant’s spouse, if any) at any time by written notice. In the
event of the death of a Participant and in the absence of a beneficiary validly
designated under the Plan who is living (or in existence) at the time of such
Participant’s death, the Company shall deliver such shares and/or cash to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the
Administrator), the Administrator shall deliver such shares and/or cash to the
spouse (or domestic partner, as determined by the Administrator) of the
Participant, or if no spouse (or domestic partner) is known to the
Administrator, then to the issue of the Participant, such distribution to be
made per stirpes (by right of representation), or if no issue are known to the
Administrator, then to the heirs at law of the Participant determined in
accordance with Section 27.

          15. Transferability. Neither payroll deductions credited to a
Participant’s account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 14 hereof) by the Participant. Any

8



--------------------------------------------------------------------------------



 



such attempt at assignment, transfer, pledge or other disposition shall be
without effect, except that the Administrator may treat such act as an election
to withdraw funds from an Offer Period in accordance with Section 10.

          16. Use of Funds. All payroll deductions received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions.

          17. Reports. Individual accounts will be maintained for each
Participant in the Plan. Statements of account will be given to Participants at
least annually, which statements will set forth the amounts of payroll
deductions, the Purchase Price, the number of shares purchased and the remaining
cash balance, if any.

          18. Adjustments Upon Changes in Capitalization; Corporate
Transactions.

          (a) Adjustments Upon Changes in Capitalization. Subject to any
required action by the stockholders of the Company, the Reserves, the Purchase
Price, the maximum number of shares that may be purchased in any Offer Period or
Purchase Period, as well as any other terms that the Administrator determines
require adjustment shall be proportionately adjusted for (i) any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, (ii) any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company,
or (iii) as the Administrator may determine in its discretion, any other
transaction with respect to Common Stock to which Section 424(a) of the Code
applies; provided, however that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Administrator and its
determination shall be final, binding and conclusive. Except as the
Administrator determines, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason hereof shall be made with respect to, the
Reserves and the Purchase Price.

          (b) Corporate Transactions. In the event of a proposed Corporate
Transaction, each option under the Plan shall be assumed by such successor
corporation or a parent or subsidiary of such successor corporation, unless the
Administrator determines, in the exercise of its sole discretion and in lieu of
such assumption, to shorten the Offer Period then in progress by setting a new
Exercise Date (the “New Exercise Date”). If the Administrator shortens the Offer
Period then in progress in lieu of assumption in the event of a Corporate
Transaction, the Administrator shall notify each Participant in writing, at
least ten (10) days prior to the New Exercise Date, that the Exercise Date for
the Participant’s option has been changed to the New Exercise Date and that the
Participant’s option will be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has withdrawn from the Offer Period as
provided in Section 10. For purposes of this Subsection, an option granted under
the Plan shall be deemed to be assumed if, in connection with the Corporate
Transaction, the option is replaced with a comparable option with respect to
shares of capital stock of the successor corporation or Parent thereof. The
determination of option comparability shall be made by the Administrator

9



--------------------------------------------------------------------------------



 



prior to the Corporate Transaction and its determination shall be final, binding
and conclusive on all persons.

          19. Amendment or Termination.

          (a) The Administrator may at any time and for any reason terminate or
amend the Plan. Except as provided in Section 18, no such termination can affect
options previously granted, provided that the Plan or any one or more Offer
Periods may be terminated by the Administrator on any Exercise Date or by the
Administrator establishing a new Exercise Date with respect to any Offer Period
and/or any Purchase Period then in progress if the Administrator determines that
the termination of the Plan or such one or more Offer Periods is in the best
interests of the Company and its stockholders. Except as provided in Section 18
and this Section 19, no amendment may make any change in any option theretofore
granted which adversely affects the rights of any Participant without the
consent of affected Participants. To the extent necessary to comply with
Section 423 of the Code (or any successor rule or provision or any other
Applicable Law), the Company shall obtain stockholder approval in such a manner
and to such a degree as required.

          (b) Without stockholder consent and without regard to whether any
Participant rights may be considered to have been “adversely affected,” the
Administrator shall be entitled to limit the frequency and/or number of changes
in the amount withheld during Offer Periods, change the length of Purchase
Periods within any Offer Period, determine the length of any future Offer
Period, determine whether future Offer Periods shall be consecutive or
overlapping, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, establish additional terms, conditions, rules
or procedures to accommodate the rules or laws of applicable foreign
jurisdictions, permit payroll withholding in excess of the amount designated by
a Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable and which are
consistent with the Plan.

          20. Notices. All notices or other communications by a Participant to
the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Administrator at the
location, or by the person, designated by the Administrator for the receipt
thereof.

          21. Conditions Upon Issuance of Shares. Shares shall not be issued
with respect to an option unless the exercise of such option and the issuance
and delivery of such shares pursuant thereto shall comply with all Applicable
Laws and shall be further subject to the approval of counsel for the Company
with respect to such compliance. As a condition to the exercise of an option,
the Company may require the Participant to represent and warrant at the time of
any such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned Applicable Laws. In addition, no

10



--------------------------------------------------------------------------------



 



options shall be exercised or shares issued hereunder before the Plan shall have
been approved by stockholders of the Company as provided in Section 23.

          22. Term of Plan. The Plan shall become effective upon the earlier to
occur of its adoption by the Board or its approval by the stockholders of the
Company. It shall continue in effect for a term of twenty (20) years unless
sooner terminated under Section 19.

          23. Plan Approval. The Plan was originally adopted by the Board and by
the Company’s stockholders during 2000. On June 16, 2004, the Board adopted and
approved an amendment and restatement of the Plan to provide that each
Participant in an Offer Period shall be granted an option to purchase 1,000
shares of Common Stock, which amendment and restatement is not subject to
stockholder approval. The amendment described in the previous sentence shall be
effective for Offer Periods commencing on July 1, 2004 and later dates.

          24. No Employment Rights. The Plan does not, directly or indirectly,
create any right for the benefit of any employee or class of employees to
purchase any shares under the Plan, or create in any employee or class of
employees any right with respect to continuation of employment by the Company or
a Designated Parent or Subsidiary, and it shall not be deemed to interfere in
any way with such employer’s right to terminate, or otherwise modify, an
employee’s employment at any time.

          25. No Effect on Retirement and Other Benefit Plans. Except as
specifically provided in a retirement or other benefit plan of the Company or a
Designated Parent or Subsidiary, participation in the Plan shall not be deemed
compensation for purposes of computing benefits or contributions under any
retirement plan of the Company or a Designated Parent or Subsidiary, and shall
not affect any benefits under any other benefit plan of any kind or any benefit
plan subsequently instituted under which the availability or amount of benefits
is related to level of compensation. The Plan is not a “Retirement Plan” or
“Welfare Plan” under the Employee Retirement Income Security Act of 1974, as
amended.

          26. Effect of Plan. The provisions of the Plan shall, in accordance
with its terms, be binding upon, and inure to the benefit of, all successors of
each Participant, including, without limitation, such Participant’s estate and
the executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such
Participant.

          27. Governing Law. The Plan is to be construed in accordance with and
governed by the internal laws of the State of California (as permitted by
Section 1646.5 of the California Civil Code, or any similar successor provision)
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties, except to the extent the
internal laws of the State of California are superseded by the laws of the
United States. Should any provision of the Plan be determined by a court of law
to be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

11



--------------------------------------------------------------------------------



 



          28. Dispute Resolution. The provisions of this Section 28 (and as
restated in the Subscription Agreement) shall be the exclusive means of
resolving disputes arising out of or relating to the Plan. The Company and the
Participant, or their respective successors (the “parties”), shall attempt in
good faith to resolve any disputes arising out of or relating to the Plan by
negotiation between individuals who have authority to settle the controversy.
Negotiations shall be commenced by either party by notice of a written statement
of the party’s position and the name and title of the individual who will
represent the party. Within thirty (30) days of the written notification, the
parties shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to resolve the dispute. If the dispute
has not been resolved by negotiation, the parties agree that any suit, action,
or proceeding arising out of or relating to the Plan shall be brought in the
United States District Court for the Northern District of California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of San Francisco) and that the parties
shall submit to the jurisdiction of such court. The parties irrevocably waive,
to the fullest extent permitted by law, any objection the party may have to the
laying of venue for any such suit, action or proceeding brought in such court.
THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL
OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions of this
Section 28 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

12



--------------------------------------------------------------------------------



 



B-13